Citation Nr: 1454278	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  08-23 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1992.  He served in Saudi Arabia from January 17, 1991, to February 28, 1991, and thereafter was discharged from the Air Force reserves in September 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before the undersigned at a March 2010 hearing at the Nashville RO.  This transcript has been associated with the claims file. 

When the case was most recently before the Board in May 2014, the issues listed on the title page were remanded for additional development.  At that time the Board also denied service connection for a right shoulder disability.

As noted in the May 2014 Board decision/remand, in the February 2011 Board decision it was noted that there was additional evidence submitted, in the form of a VA psychiatric treatment record, received more than 90 days after the appeal has been certified and the records transferred, without offering good cause for why it was submitted outside the 90 day certification period.  See 38 C.F.R. § 20.1304(b)(1).  Thus, that evidence was referred to the RO for further adjudication.  However, as yet, there has been no readjudication of the claim for service connection for a psychiatric disorder.  This matter is again referred to the RO for readjudication of the claim for service connection for a psychiatric disorder.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The May 2014 remand instructed the AOJ to contact the Veteran in order to obtain any additional information concerning his attempt at reenlistment in October 1995 at Jacksonville, Florida.  Then, based on his response, the AOJ was instructed to take the appropriate steps to locate and obtain all records concerning any attempt by the Veteran to reenlist in October 1995 at Jacksonville, Florida.  It was specifically noted that all attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, such cannot be obtained, the AOJ was instructed to notify the Veteran and identify the specific records that could not be obtained, briefly explain the efforts made to obtain those records, and describe any further action to be taken with respect to the claim.  It was finally noted that when requesting records in the custody of a Federal department or agency all reasonable efforts must be made until it is clear that such records do not exist or that further efforts to obtain such records would be futile.  

Subsequently, in June 2014, the Appeals Management Center (AMC) sent the Veteran a letter which requested that he provide as much information as possible concerning his attempts to reenlist in October 1995 at Jacksonville, Florida.  The Veteran did not respond.  Then the AMC readjudicated the claims in a September 2014 supplemental statement of the case (SSOC).  The SSOC merely states that no additional evidence had been received.

Although in May 2014, before the June 2014 letter was even sent to the Veteran requesting additional information regarding his 1995 attempted reenlistment, the record reflects that the Veteran's original, duplicate service treatment records are again listed, there is no evidence of any attempt whatsoever by the AOJ to obtain any additional records pertaining to the Veteran's claimed attempt at reenlistment in October 1995 at Jacksonville, Florida.  The record also does not reflect any determination that such records are unavailable.  Moreover, there is no follow-up with the Veteran regarding the AOJ's inability to obtain any such records.  Finally, there is no finding that further attempts to obtain such records would be futile.  Although the Veteran was not able to provide any additional details regarding his attempt at reenlistment in October 1995, he has provided enough information such that an attempt should have been made to obtain any available pertinent records.  

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests as necessary to obtain relevant records from a Federal department or agency.  VA may end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain them would be futile.

The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), Records Management Center (RMC) and any other appropriate entity, to include at Jacksonville, Florida, to request the complete service records pertaining to the Veteran's attempted reenlistment at Jacksonville, Florida in October 1995.  The RO/AMC should document all attempts to obtain such service records in the claims file, and must inform the Veteran what efforts were made to obtain these additional service records.  38 C.F.R. § 3.159(c)(2). 

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.

2.  After the foregoing has been accomplished, if and only if medical or lay evidence is obtained concerning the Veteran's physical condition at the time of any attempt at reenlistment in October 1995, the appropriate steps should be taken to obtain addendums to the opinions obtain in March 2011 as to whether any current left knee disability is as likely as not of service origin and in April 2011 as to whether it is as likely as not that there was a permanent increase in the pre-existing left ear hearing loss during military service, to include as due to in-service exposure to loud noise or acoustic trauma. 

The medical personnel rendering the addendum are asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

A complete rationale should be provided for each addendum opinion or conclusion made. 

3.  After the above actions have been completed, readjudicate the claims on the merits.  If the claims remain denied, issue a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



